IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


AMIT AZOULAY, IDIT AZOULAY AND       :    No. 586 EAL 2018
ASSAF LAVON                          :
                                     :
                                     :    Cross Petition for Allowance of Appeal
             v.                      :    from the Order of the Commonwealth
                                     :    Court
                                     :
PHILADELPHIA ZONING BOARD OF         :
ADJUSTMENT, CITY OF                  :
PHILADELPHIA, HILLCREST              :
PRESERVATION ALLIANCE, LLC, AND      :
FRIENDS OF THE WISSAHICKON           :
                                     :
                                     :
PETITION OF: AMIT AZOULAY, IDIT      :
AZOULAY AND ASSAF LAVON              :

AMIT AZOULAY, IDIT AZOULAY AND       :    No. 587 EAL 2018
ASSAF LAVON                          :
                                     :
                                     :    Cross Petition for Allowance of Appeal
             v.                      :    from the Order of the Commonwealth
                                     :    Court
                                     :
PHILADELPHIA ZONING BOARD OF         :
ADJUSTMENT, CITY OF                  :
PHILADELPHIA, HILLCREST              :
PRESERVATION ALLIANCE, LLC, AND      :
FRIENDS OF THE WISSAHICKON           :
                                     :
                                     :
PETITION OF: AMIT AZOULAY, IDIT      :
AZOULAY AND ASSAF LAVON              :


                                  ORDER



PER CURIAM
     AND NOW, this 30th day of May, 2019, the Cross Petition for Allowance of Appeal

is DENIED.




                      [586 EAL 2018 and 587 EAL 2018] - 2